DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on March 17, 2022 and supplemental response filed May 23, 2022 have been considered and entered. 
The Affidavit under 37 CFR 1.130(b) filed 05/23/2022 is insufficient to overcome the rejection of claims 1, 3-6, and 11-13 based upon Gao et al. (NPL – “ComputeDRAM: In-Memory Compute Using Off-the-Shelf DRAMs”) in view of Angizi et al. (NPL – “GraphiDe: A Graph Processing Accelerator leveraging In-DRAM-Computing”) with respect to the 35 U.S.C. 103 rejection of claims 1, 3-5, and 11-13; and Gao in view of Angizi as applied to claim 5, and further in view of the commutative property of addition (NPL - "Commutative Property") with respect to the 35 U.S.C. 103 of claim 6 as set forth in the last Office action because the Affidavit fails to provide evidence that the earlier disclosure is a printed publication. The Affidavit provided shows a filing receipt of a manuscript, however, there is no evidence provided that the manuscript was publicly available. If the earlier disclosure is not a printed publication, the affidavit or declaration must describe the earlier disclosure with sufficient detail and particularity to determine that the earlier disclosure is a public disclosure of the subject matter, as required by 37 CFR 1.130(b)(2). See MPEP 2155.02.
Accordingly, claims 1, and 3-13 are pending in this application. Claims 1, and 3-12 are currently amended; claim 13 is new; claim 2 is cancelled.
Note: Applicant is reminded of manner of making amendments in applications. Claim 1 shows underlining and strike-throughs, however, the claim has a status of original instead of currently amended.
Drawings
The drawings are objected to under 37 CFR 1.84(o).  Reference numbers 2, 4, 6, 8 in Fig. 9 must be provided with suitable descriptive legend for understanding of the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-13 are objected to because of the following: 
A. In claim 1 line 16, “the determined sum” should read “the determined associated sum” instead.
B. In claim 1 lines 21 and 22, “the sum” should read “the associated sum” instead. Claims 3-13 inherit the same deficiency as claim 1 by reason of dependence.
C. In claim 5 line 2, “DRAM” should read “the DRAM” instead. Claims 6-10 inherit the same deficiency as claim 5 by reason of dependence.
D. In claim 6 line 2, “DRAM” should read “the DRAM” instead. Claim 8 inherit the same deficiency as claim 6 by reason of dependence.
E. In claim 9 lines 1-2, “the sum” should read “the associated sum” or “the S” instead.
F. In claim 10 line 2, “the sum” should read “the associated sum” or “the S” instead.
G. In claim 11 line 2, “A, B” should read “            
                
                    
                        A
                    
                    
                        i
                    
                
                ,
                 
                
                    
                        B
                    
                    
                        i
                    
                
            
        ” instead.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein determination of the S is based on:             
                S
                =
                M
                A
                J
                (
                A
                ,
                 
                B
                ,
                
                    
                        C
                    
                    
                        i
                        n
                    
                
                ,
                 
                
                    
                         
                        
                            
                                C
                            
                            
                                o
                                u
                                t
                            
                        
                    
                    -
                
                ,
                 
                
                    
                        
                            
                                C
                            
                            
                                o
                                u
                                t
                            
                        
                    
                    -
                
                 
                )
            
        ”. There is insufficient antecedent basis for A and B in the claim.             
                
                    
                        A
                    
                    
                        i
                    
                
                 
                a
                n
                d
                 
                
                    
                        B
                    
                    
                        i
                    
                
            
         are introduced in claim 3, however, this is a different notation compared to A and B which creates confusion as to whether A and B is to be interpreted as             
                
                    
                        A
                    
                    
                        i
                    
                
                ,
                 
                a
                n
                d
                 
                
                    
                        B
                    
                    
                        i
                    
                
            
         respectively or something else. For purposes of examination, A and B is to be interpreted as             
                
                    
                        A
                    
                    
                        i
                    
                
                ,
                 
                a
                n
                d
                 
                
                    
                        B
                    
                    
                        i
                    
                
            
         respectively. Claims 5-8, and 12 recites similar limitations with respect to A and B and are rejected for the same reasons. Claims 5-10, and 12 inherit the same deficiency as claim 4 by reason of dependence. Claims 6-10 further inherit the same deficiency as claim 5 by reason of dependence. Claim 8 further inherit the same deficiency as claim 6 by reason of dependence.
	Claim 10 recites “The method of claim, wherein the dual contact cell records […]”. The claim is indefinite because it seems to be missing what claim it depends on, therefore, it is unclear what other elements are required by the claim. For purposes of examination, claim 10 is interpreted to depend on claim 5.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites wherein the dual contact cell records the             
                
                    
                        C
                    
                    
                        o
                        u
                        t
                    
                
            
         based on a first order             
                
                    
                        C
                    
                    
                        o
                        u
                        t
                    
                
            
        , A,             
                
                    
                        C
                    
                    
                        o
                        u
                        t
                    
                
            
        , B,             
                
                    
                        C
                    
                    
                        o
                        u
                        t
                    
                
            
        ,             
                
                    
                        C
                    
                    
                        i
                        n
                    
                
            
        ,             
                
                    
                        
                            
                                C
                            
                            
                                o
                                u
                                t
                            
                        
                    
                    -
                
            
        ,             
                
                    
                        
                            
                                C
                            
                            
                                o
                                u
                                t
                            
                        
                    
                    -
                
            
        . Claim 8 recites wherein the dual contact cell records the             
                
                    
                        C
                    
                    
                        o
                        u
                        t
                    
                
            
         based on a second order             
                
                    
                        C
                    
                    
                        o
                        u
                        t
                    
                
            
        , A,             
                
                    
                        C
                    
                    
                        i
                        n
                    
                
            
        , B,             
                
                    
                        C
                    
                    
                        o
                        u
                        t
                    
                
            
        ,             
                
                    
                        C
                    
                    
                        o
                        u
                        t
                    
                
            
        ,             
                
                    
                        
                            
                                C
                            
                            
                                o
                                u
                                t
                            
                        
                    
                    -
                
            
        ,             
                
                    
                        
                            
                                C
                            
                            
                                o
                                u
                                t
                            
                        
                    
                    -
                
            
        . Claim 9 recites wherein the dual contact cell records the sum based on a third order             
                
                    
                        C
                    
                    
                        o
                        u
                        t
                    
                
            
        , S,             
                
                    
                        C
                    
                    
                        o
                        u
                        t
                    
                
            
        , S,             
                
                    
                        C
                    
                    
                        o
                        u
                        t
                    
                
            
        , S, S, S. Claim 10 recites wherein the dual contact cell records the sum based on a fourth order             
                
                    
                        C
                    
                    
                        o
                        u
                        t
                    
                
            
        , S, S, S,             
                
                    
                        C
                    
                    
                        o
                        u
                        t
                    
                
            
        ,             
                
                    
                        C
                    
                    
                        o
                        u
                        t
                    
                
            
        , S, S. These limitations lack written description support because the specification fails to discloses storing the             
                
                    
                        C
                    
                    
                        o
                        u
                        t
                    
                
            
         and the sum using dual contact cells. Paragraph [0032] of the specification discloses using dual contact cells for storing              
                
                    
                        
                            
                                C
                            
                            
                                o
                                u
                                t
                            
                        
                    
                    -
                
            
         after calculating             
                
                    
                        C
                    
                    
                        o
                        u
                        t
                    
                
            
        . Paragraph [0033] and Fig. 4 discloses the dual contact cell mechanism for storing              
                
                    
                        
                            
                                C
                            
                            
                                o
                                u
                                t
                            
                        
                    
                    -
                
            
         in the dual contact cells and that two rows of dual contact cells are needed to store              
                
                    
                        
                            
                                C
                            
                            
                                o
                                u
                                t
                            
                        
                    
                    -
                
            
         twice to perform Equation (2). Furthermore, as shown in Fig. 4 only the cells enclosed in the in the dashed rectangular box are dual contact cells and the other cells are not dual contact cells. Paragraph [0036] discloses that only 2 of the 9 compute rows in Figs. 5a-5D are dual contact cells which in combination with paragraph [0033] is used for storing              
                
                    
                        
                            
                                C
                            
                            
                                o
                                u
                                t
                            
                        
                    
                    -
                
            
        . Accordingly, 7 of the 9 compute rows does not utilize dual contact cells. Therefore, the specification fails to describe recoding the             
                
                    
                        C
                    
                    
                        o
                        u
                        t
                    
                
            
         and the sum using dual contact cells. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under the Alice Framework Step 1, Claims 1 and 3-13 recite a series of steps and, therefore, is a process.
Under the Alice Framework Step 2A prong 1, claim 1 recites “consecutively transposing two numbers across a plurality of rows […], each number transposed across a fixed number of rows associated with a corresponding number of bits”, “assigning […] two consecutive bits for each bit of each number being added, two consecutive bits for carry-in (            
                
                    
                        C
                    
                    
                        i
                        n
                    
                
            
        ), and two consecutive bits for carry-out-bar (            
                
                    
                        
                            
                                C
                            
                            
                                o
                                u
                                t
                            
                        
                    
                    -
                
            
        )”, “assigning a plurality of bits in the same transposed manner to hold results as a sum of the two numbers”, “for each bit position of the two numbers: determining associated sum (s) of the associated bit positions of the two numbers”, “wherein the determination of the associated sum is based on determining a             
                
                    
                        C
                    
                    
                        o
                        u
                        t
                    
                
            
         and             
                
                    
                        
                            
                                C
                            
                            
                                o
                                u
                                t
                            
                        
                    
                    -
                
            
        ”; and “wherein             
                
                    
                        C
                    
                    
                        o
                        u
                        t
                    
                
            
         associated with determination of the sum of one bit is used as             
                
                    
                        C
                    
                    
                        i
                        n
                    
                
            
         for determination of the sum of a next bit”.
The above limitations of organizing or arranging the two numbers in a transposed orientation such that the two numbers are stored in a column orientation instead of a row orientation as shown in Figs. 5a-5d and described in paragraphs [0024-0025 and 0034] then, individually determining the sum, a             
                
                    
                        C
                    
                    
                        o
                        u
                        t
                    
                
            
         and             
                
                    
                        
                            
                                C
                            
                            
                                o
                                u
                                t
                            
                        
                    
                    -
                
            
         for each bit representing the two numbers are directed to performing bit addition which amount to processing mathematical relationships/calculations and falls within the “Mathematical Concepts” and/or Mental processes grouping of abstract ideas. The steps of “transposing”, “assigning” and “determining” is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a plurality of rows of the DRAM” and “a plurality of compute rows”, nothing in the claim element precludes the steps from practically being performed in the human mind. For example, but for the “a plurality of rows of the DRAM” and “a plurality of compute rows” language, the claim encompasses manually writing the binary representation of two numbers in a single column in a piece of paper, assigning a portion of the paper to perform the calculation, and performing the calculation to determine the sum, carry-out and carry out bar for each bit position of the two numbers and using the carry-out as carry in for the next position. Accordingly, the claim recites an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites four additional elements – a dynamic random access memory (DRAM), a plurality of compute rows, dual contact cells with associated transistors; and recording the determined             
                
                    
                        C
                    
                    
                        o
                        u
                        t
                    
                
            
         and             
                
                    
                        
                            
                                C
                            
                            
                                o
                                u
                                t
                            
                        
                    
                    -
                
            
         in associated bit positions. However, the additional elements of a DRAM, a plurality of compute rows, and the plurality of compute rows utilizing dual contact cells with associated transistors are recited at a high-level of generality (i.e., as a generic computer component for storing bits corresponding to the operands of the addition operation) such that they amount to no more than recite the words “apply it” and invoke digital component merely as a tool to perform the mathematical calculation. At most, the use of DRAM for performing in-memory computations is merely adding insignificant extra-solution activity. The additional element of recording the determined             
                
                    
                        C
                    
                    
                        o
                        u
                        t
                    
                
            
         and             
                
                    
                        
                            
                                C
                            
                            
                                o
                                u
                                t
                            
                        
                    
                    -
                
            
         in associated bit positions is merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application. 
Under the Alice Framework step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a DRAM, a plurality of compute rows, and the plurality of compute rows utilizing dual contact cells with associated transistors are recited at a high-level of generality (i.e., as a generic computer component for storing bits corresponding to the operands of the addition operation) such that they amount to no more than recite the words “apply it” and invoke digital component merely as a tool to perform the mathematical calculation. At most, the use of DRAM for performing in-memory computations is merely adding insignificant extra-solution activity. The additional element of recording the determined             
                
                    
                        C
                    
                    
                        o
                        u
                        t
                    
                
            
         and             
                
                    
                        
                            
                                C
                            
                            
                                o
                                u
                                t
                            
                        
                    
                    -
                
            
         in associated bit positions is merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of using DRAM for performing in-memory computations is well-understood, routine and conventional activity. See applicant’s specification paragraph [0008] which discloses that several prior arts have reported using DRAM technology for in-memory computations. Additionally, the insignificant extra-solution activity of recording data, i.e., recording inputs/outputs for the calculation is also well-understood, routine and conventional activity. See MPEP 2106.05(d)(II) which states that the courts have recognized computer functions such as storing and retrieving information in memory as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework step 2A prong 1, claims 3-13 recite further steps for calculating the sum and the carry out of the addition operation and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. In particular claims 3-13 do not include additional elements that require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (NPL – “ComputeDRAM: In-Memory Compute Using Off-the-Shelf DRAMs”), hereinafter Gao, in view of Angizi et al. (NPL – “GraphiDe: A Graph Processing Accelerator leveraging In-DRAM-Computing”), hereinafter Angizi.
Regarding claim 1, Gao teaches an in-memory vector addition method for a dynamic random access memory (DRAM), comprising (Gao title; Fig. 8 and section 4.3):
consecutively transposing two numbers across a plurality of rows of the DRAM, each number transposed across a fixed number of rows associated with a corresponding number of bits (Gao Fig. 8 and section 4.3; two numbers – A and B; plurality of rows of the DRAM – rows 3-10);
assigning a plurality of compute rows in the same transpose manner including (Gao Fig. 8 and section 4.3 plurality of compute rows – rows 0-2 reserved for computation)
a bit for each bit of each number being added (Gao Fig. 8 and section 4.2-4.3), 
a bit for carry-in (                        
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                
                            
                        
                    ) (Gao Fig. 8 and section 4.2-4.3);
assigning a plurality of bits in the same transposed manner to hold results as a sum of the two numbers (Gao Fig. 8 and section 4.3 vector S rows 11-14);
for each bit position of the two numbers:
determining associated sum (S) of the associated bit positions of the two numbers (Gao Fig. 8 and section 4.3 “The computation proceeds from low bits to high bits. Rows 5, 6, 9, 10 are used to calculate the LSB of the summation vector S and the carry C”; “The same operation is performed for subsequent bits, until we have processed all bits”); and
placing the determined sum in the associated bit of the sum (Gao Fig. 8 and section 4.3)
wherein the determination of the associated sum is based on determining a                         
                            
                                
                                    C
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                                             
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                        
                                            
                            
                                
                                    C
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                                             
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                        
                     in associated bit positions of the plurality of compute rows (Gao Fig. 8 and section 4.3)
wherein                         
                            
                                
                                    C
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                     associated with determination of the sum of one bit is used as                         
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                
                            
                        
                     for determination of the sum of a next bit (Gao Fig. 8 and section 4.3).
Further, Gao discloses that charge sharing technique causes the computation result to overwrite the data in all of the opened rows (Gao Figs. 5-6 and section 3, 4.2).
Gao does not explicitly teach assigning a plurality of compute rows in the same transpose manner including two consecutive bits for each bit of each number being added, two consecutive bits for carry-in (                        
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                
                            
                        
                    ), and two consecutive bits for carry-out-bar (                        
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                        
                    ); and wherein the determination of the associated sum is based on determining a                         
                            
                                
                                    C
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                        
                      and recording the determined                         
                            
                                
                                    C
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                        
                     in associated bit positions of the plurality of compute rows utilizing a dual contact cells with associated transistors.
However, on the same field of endeavor, Angizi discloses a method of performing addition in DRAM which includes calculating the sum using two (                        
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                        
                    ) bits. Further, Angizi discloses a computation row that utilizes dual contact cells including associated transistors for storing the value of the two (                        
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                        
                    ) bits. Further, Angizi discloses assigning two consecutive bits for carry-out-bar (                        
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                        
                    ) (Angizi Fig. 1(b); section 3.2-3.3; Table 1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Gao using Angizi and incorporate the addition method of Angizi and assign two consecutive bits for carry-out-bar (                        
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                        
                    ) by increasing the number of compute rows. For example, using 12 rows as shown in Fig. 1(b) of Angizi for implementing the in-memory addition. The first 8 rows can be used to store the operands A and B and the carry-in consistent with the function of rows 0-2 of Gao and two of the last 4 rows can be used for storing the two (                        
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                        
                    ) consecutively using dual contact cells (DCC) as taught by Angizi.
The motivation to do so is to implement an in memory adder which can easily compute the sum through the majority function                         
                            M
                            A
                            J
                            5
                            =
                            (
                             
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                            ,
                             
                            
                                
                                    B
                                
                                
                                    i
                                
                            
                            ,
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                
                            
                            ,
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                            ,
                             
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                             
                            )
                        
                     (Angizi section 3.2). Further, the motivation to use dual contact cells for storing the                         
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                             
                        
                    is to enable the NOT function. As disclosed by Angizi,                         
                            
                                
                                    C
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                     is calculated before the sum, therefore,                          
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                        
                      can be calculated using through the NOT function applied to                         
                            
                                
                                    C
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                    , then                         
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                             
                        
                     can then be used to calculate the sum using the MAJ5 function (Angizi page 2 right col lines 8-12 and page 4 left col first paragraph).
Therefore, the combination of Gao as modified in view of Angizi assigning a plurality of compute rows in the same transpose manner including two consecutive bits for carry-out-bar (                        
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                        
                    ); and wherein the determination of the associated sum is based on determining a                         
                            
                                
                                    C
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                        
                      and recording the determined                         
                            
                                
                                    C
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                        
                     in associated bit positions of the plurality of compute rows utilizing a dual contact cells with associated transistors.
Gao as modified in view of Angizi does not explicitly teach assigning a plurality of compute rows in the same transpose manner including two consecutive bits for each bit of each number being added, and two consecutive bits for carry-in (                        
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                
                            
                        
                    ).
However, as discussed above, Gao discloses that the charge sharing technique causes the computation result to overwrite the data in all of the opened rows (Gao Figs. 5-6 and section 4.2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Gao in view of Angizi using Gao and assign two consecutive bits for                         
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                            ,
                             
                            
                                
                                    B
                                
                                
                                    i
                                
                            
                        
                     and                         
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                
                            
                        
                    . As discussed in section 3.2 of Angizi, the addition operation includes performing two operations. The first operation includes performing the                         
                            
                                
                                    C
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                     calculation which is calculated through the                         
                            
                                
                                    C
                                
                                
                                    o
                                    u
                                    t
                                
                            
                            =
                             
                            M
                            A
                            J
                            3
                             
                            (
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                            ,
                            
                                
                                    B
                                
                                
                                    i
                                
                            
                            ,
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                
                            
                            )
                        
                     function using a triple row activation method similar to the method of Gao. Performing this operation would overwrite the value of                         
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                             
                            ,
                             
                            
                                
                                    B
                                
                                
                                    i
                                
                            
                            ,
                             
                            a
                            n
                            d
                             
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                
                            
                        
                    . Therefore, a second copy of                         
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                            ,
                             
                            
                                
                                    B
                                
                                
                                    i
                                
                            
                            ,
                             
                            a
                            n
                            d
                             
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                
                            
                        
                     is required to calculate the sum in the second operation using the majority function                         
                            S
                            u
                            m
                            =
                             
                            M
                            A
                            J
                            5
                            (
                             
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                            ,
                             
                            
                                
                                    B
                                
                                
                                    i
                                
                            
                            ,
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                
                            
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                            ,
                             
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                             
                            )
                        
                    . Additionally, by having 8 compute rows for the operands as shown in Fig. 1(b) of Angizi, the first and second copy of                         
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                            ,
                             
                            
                                
                                    B
                                
                                
                                    i
                                
                            
                            ,
                             
                            a
                            n
                            d
                             
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                
                            
                        
                     would still be able to fit in the compute rows. For example,                         
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                        
                     can be copied into rows 1-2,                         
                            
                                
                                    B
                                
                                
                                    i
                                
                            
                        
                     can be copied into rows 3-4, and                         
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                
                            
                        
                     can be copied into rows 5-6.
The motivation to do so is to implement an in-memory addition in a DRAM using the MAJ3 and MAJ5 schemes in combination with the triple row activation (TRA) and quintuple row activation (QRA) method of Angizi (Angizi section 3.2).
Therefore, the combination of Gao as modified in view of Angizi teaches assigning a plurality of compute rows in the same transpose manner including two consecutive bits for each bit of each number being added, and two consecutive bits for carry-in (                        
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                
                            
                        
                    ).
Regarding claim 3, Gao as modified in view of Angizi teaches all the limitations of claim 1 as stated above. Further, Gao as modified in view of Angizi teaches wherein determination of the                         
                            
                                
                                    C
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                     is based on:                         
                            
                                
                                    C
                                
                                
                                    o
                                    u
                                    t
                                
                            
                            =
                             
                            M
                            A
                            J
                            3
                             
                            (
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                            ,
                            
                                
                                    B
                                
                                
                                    i
                                
                            
                            ,
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                
                            
                            )
                        
                    , where Ai and Bi, represent a corresponding bit position being summed of the two numbers, and Majority represents a majority function (Angizi section 3.2 and 3.3). 

Regarding claim 4, Gao as modified in view of Angizi teaches all the limitations of claim 3 as stated above. Further, Gao as modified in view of Angizi teaches wherein determination of the S is based on:                         
                            S
                            =
                            M
                            A
                            J
                            5
                            (
                             
                            A
                            ,
                             
                            B
                            ,
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                
                            
                            ,
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                            ,
                             
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                             
                            )
                        
                     (Angizi section 3.2 and 3.3). 

Regarding claim 5, Gao as modified in view of Angizi teaches all the limitations of claim 4 as stated above. Further, Gao as modified in view of Angizi teaches wherein for one of even and odd bit positions of the two numbers, in the transposed disposition in DRAM, order of bits in the plurality of compute rows is A, A, B, B,                         
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                
                            
                        
                    ,                         
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                
                            
                            ,
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                            ,
                             
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                        
                     (Angizi Fig. 1(b) and Table 1; see also claim 1 for assigning                         
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                        
                     to be copied into rows 1-2,                         
                            
                                
                                    B
                                
                                
                                    i
                                
                            
                        
                     to be copied into rows 3-4, and                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                     to be copied into rows 5-6). 

Regarding claim 11, Gao as modified in view of Angizi teaches all the limitations of claim 3 as stated above. Further, Gao as modified in view of Angizi teaches wherein the                         
                            
                                
                                    C
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                     is determined based on a triple row activation of                         
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                            ,
                             
                            
                                
                                     
                                    B
                                
                                
                                    i
                                
                            
                            ,
                             
                            
                                
                                     
                                    C
                                
                                
                                    i
                                    n
                                
                            
                        
                     (Angizi section 3.2 and 3.3). 

Regarding claim 12, Gao as modified in view of Angizi teaches all the limitations of claim 4 as stated above. Further, Gao as modified in view of Angizi teaches wherein the S is determined based on a quintuplet row activation of                         
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                            ,
                             
                            
                                
                                     
                                    B
                                
                                
                                    i
                                
                            
                            ,
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                
                            
                            ,
                            
                                
                                     
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                            ,
                             
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                        
                     (Angizi section 3.2 and 3.3). 

Regarding claim 13, Gao as modified in view of Angizi teaches all the limitations of claim 1 as stated above. Further, Gao as modified in view of Angizi teaches wherein the plurality of compute rows further includes a row having all zeros utilized to initialize                         
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                
                            
                        
                     at an initial step of determining                         
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                
                            
                        
                     (Gao page 7 section 4.3 last paragraph “At first, the carry bits are initialized to zero using the all-zero constant row”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Angizi as applied to claim 5 above, and further in view of the commutative property of addition (NPL - "Commutative Property").
Regarding claim 6, Gao as modified in view of Angizi teaches all the limitations of claim 5 as stated above. Further, Angizi discloses several copy instructions to implement the in-memory adder in DRAM specifying the operand position in the compute row (Angizi section 3.3 and Table 1).
Gao as modified in view of Angizi does not teach wherein for another one of even and odd bit positions of the two numbers in the transposed disposition in DRAM, order of bits in the plurality of compute rows is A, A,                         
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                
                            
                        
                    , B,                         
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                
                            
                        
                    , B,                         
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                            ,
                             
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                        
                    .
However, the commutative property of addition states that changing the order of operands does not change the result (page 1-3).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Gao in view of Angizi using the commutative property of addition and configure the computation rows to have an alternating pattern of A, A, B, B,                         
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                
                            
                        
                    ,                         
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                
                            
                            ,
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                            ,
                             
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                        
                     when calculating the sum for even bit positions and A, A,                         
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                
                            
                        
                    , B,                         
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                
                            
                        
                    , B,                         
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                            ,
                             
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                        
                      when calculating the sum for odd bit positions. One of ordinary skill in the art would have been capable of applying this known technique to a known device or method that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. Changing the sequence of operand ordering within the computation rows would still calculate the sum and carry out correctly using the triple row activation (TRA) method and the quintuple row activation (QRA) method of Angizi for computing the carry-out and the sum respectively. See MPEP 2141.III.D.
Therefore, the combination of Gao in view of Angizi and the commutative property of addition teaches wherein for another one of even and odd bit positions of the two numbers in the transposed disposition in DRAM, order of bits in the plurality of compute rows is A, A,                         
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                
                            
                        
                    , B,                         
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                
                            
                        
                    , B,                         
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                            ,
                             
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                        
                    .
Response to Arguments
In view of amendments made and applicant’s arguments, the objection to claims 3 and 11 has been withdrawn. However, the amendments made raises new claim objections as discussed above.
Applicant’s arguments with respect to the drawing objection under 37 CFR 1.84(o) is not persuasive because it is not apparent from a cursory review of fig. 9 that reference numbers 2, 4, 6, and 8 are memory, processor, data exchange bus, and bottleneck respectively.
Applicant's arguments filed 03/17/2022, see remarks section VI pages 8-9 with respect to the 35 U.S.C. 101 rejection of claims 1 and 3-13 have been fully considered but they are not persuasive.
In response to applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1 and 3-13, applicant amended independent claim 1 to include the features of “wherein the determination of the associated sum is based on determining a                         
                            
                                
                                    C
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                        
                     and recording the determined                         
                            
                                
                                    C
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                
                                -
                            
                        
                     in associated bit positions of the plurality of compute rows utilizing a dual contact cells with associated transistors, and wherein                         
                            
                                
                                    C
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                     associated with determination of the sum of one bit is used as                         
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                
                            
                        
                     for determination of the sum of a next bit”. Applicant argued that claim 1 add limitations directed to dual contact cells with associated transistors which amounts to amount to significantly more than routine and conventional limitations.
Examiner respectfully disagrees. Under the Alice Framework step 2A prong 2, the additional element dual contact cells with associated transistors amounts to no more than recite the words “apply it” and invoke digital component merely as a tool to perform the mathematical calculation. Accordingly, the claim is not integrated into a practical application. Under the Alice Framework step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception as the additional element the plurality of compute rows utilizing dual contact cells with associated transistors amounts to no more than recite the words “apply it” and invoke digital component merely as a tool to perform the mathematical calculation. Accordingly, the claim does not amount to significantly more than the abstract idea.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767


/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182